McCarthy, J.
The trial - justice was right in excluding the testimony offered by the defendants for the purpose of showing a diversion of the note in suit by H. Koehler & Co.
The plaintiffs became owners of said note prior to its maturity and for a valuable consideration, and had no notice of such alleged diversion.
The fact that plaintiffs gave credit on an antecedent debt due from Koehler & Co. to them makes them holders in good faith for value. See § 51, chap. 612, Laws of 1897. Said section reads: “ Value is any consideration sufficient to support a simple contract. An' antecedent or preexisting debt constitutes value; and is deemed such whether the instrument is payable on demand or at a further time.”
Even without the aid of the law just referred to, the plaintiffs were bona fide holders of said note, because they received the same in absolute payment of part- of the debt due them.
We find there was no error, and judgment is, therefore, affirmed, with costs.
Schuchman, J., concurs.
Judgment affirmed, with costs.